               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION


United States of America,


          Plaintiff,

     v.                              Case No. 2:21-CR-171



Carlos M. Rodriguez-Brime,

          Defendant.


                       ORDER OF DETENTION


     In accordance with Title 18 U.S.C. §3142(f), a detention
hearing has been scheduled, held, or waived. The following
facts and circumstances require the defendant to be detained
pending trial.

     The defendant makes no application for release at
     this time. A motion for conditions of release and a
     detention hearing may be filed at a later date.


                 DIRECTIONS REGARDING DETENTION

     The defendant is committed to the custody of the Attorney
General or a designated representative for confinement in a
corrections facility separate, to the extent practicable, from
persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On
Order of a Court of the United States or on request of an
attorney for the government, the person in charge of the
corrections facility must deliver the defendant to the United
States Marshal for a court appearance.

September 16, 2021            /s/Elizabeth A. Preston Deavers
                              United States Magistrate Judge
